„OPINION
JACKSON, Commissioner.
This is an appeal from an order of the District Court of Nacogdoches County revoking probation and sentencing appellant to two (2) years confinement.
The appellant, Harold Ray Miller, was convicted in the 145th District Court of Nacogdoches County on June 16, 1971, of the offense of driving a motor vehicle upon a public road while intoxicated, subsequent offense, upon his plea of guilty; the punishment assessed being two years confinement, but the court suspended the imposition of sentence and placed the appellant on probation during his good behavior. One of the terms of the probation was that he commit no offense against the laws of this or any other state of the United States. Motion for revocation of the probation was filed on April 23, 1972, alleging that the appellant committed another offense of driving while intoxicated on or about April 15, 1972.
A hearing was held before the court on June 16, 1972, on the motion to revoke probation, at which time the appellant entered a plea of not guilty. After such hearing the court revoked probation and sentenced appellant to serve two years.
Having duly perfected an appeal to this Court, the appellant in his brief says that the evidence is not sufficient because it did not show the appellant was driving while intoxicated at the time and place in question, and that it occurred in Nacogdoches County, Texas.
Burris Bobbit, patrolman for the City of Nacogdoches, testified that on April 15, 1972, he saw the appellant driving a 1941 Chevrolet pickup and then saw him at the scene of a collision on U. S. South 59 ten or fifteen minutes later. He was driving on *412a public roadway in Nacogdoches County, being U, S. South 59. From his speech, abusive language and conduct, the witness said he formed the opinion that appellant was under the influence of intoxicating liquor.
The County Attorney, Bryan Davis, identified appellant as the same man convicted in this cause.
Billy Harrison, patrolman for the City of Nacogdoches, also testified to seeing appellant on April 15, 1972, driving on South 59 and Old Lufkin Road and five or six minutes later at the scene of the collision. Harrison said the appellant had a strong smell of alcohol on his breath, that his tongue was thick, and he was using abusive language. He expressed the opinion that appellant was intoxicated.
It is clear from the above testimony that the evidence was sufficient to revoke probation.
Finding no error in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.